             Case 2:20-cv-01240-JAD-NJK Document 75 Filed 03/02/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 Circus Circus LV, LP,                                  Case No.: 2:20-cv-01240-JAD-NJK

 4             Plaintiff

 5 v.                                                     Order Dismissing Complaint with
                                                      Prejudice and Directing Clerk of Court to
 6 AIG Specialty Insurance Company,                                  Close Case

 7             Defendant

 8            On February 26, 2021, I granted defendant AIG Specialty Insurance Company’s motion

 9 to dismiss plaintiff Circus Circus LV, LP’s complaint, directing the casino to file an amended

10 complaint by March 12, 2020. 1 Circus Circus has declined to do so and, instead, requested final

11 judgment. 2

12            IT IS THEREFORE ORDERED that Circus Circus’s complaint is DISMISSED WITH

13 PREJUDICE. The Clerk of Court is directed to CLOSE THIS CASE.

14                                                       ___________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
15                                                                            Dated: March 2, 2021

16

17

18

19

20

21

22

23   1
         ECF No. 71.
     2
         ECF No. 73.
